DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a device for arranging a dry substance within the cavity of a microfluidic  flow cell, the device further comprising a plug-like carrier element; and a dry substance adhered to the carrier element, wherein the dry substance is adhered to the carrier element by heat or freeze drying, the dry substance being adhered to the plastic material of the carrier element directly of via  an intermediate layer, wherein the plug-like carrier element has a cylindrical  or conical body with a front surface that forms a carrier surface to which the dry substance is adhered, wherein the body is configured to be insertable into a passage of the flow cell leading to the cavity so that the carrier surface with the dry substance borders the cavity wherein the cylindrical or conical body has a lateral surface configured to close the passage in a fluid-tight manner, wherein the conical body tapers toward the carrier surface  and wherein a collar is arranged at an end of the cylindrical body opposite to the carrier surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES

Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797